623 F.2d 611
Helen M. PETERSON, Kaye Peterson, Alan Peterson, WilliamPeterson, Linda Peterson, Pamela Peterson andJulia Dupuis, Plaintiffs-Appellees andCross-Appellants,v.Danny Lloyd HARVILLE, Len Gabrielson, Grant S. Kesler,Stephen Morgan, Ford G. Scalley and Larry V. Lunt,a Professional Corporation, Defendants, andGrant S. Kesler, an individual, Stephen W. Wade, Richard V.Francis, Bruce V. Broadhead, and Leon Peterson,Defendants-Appellants and Cross-Appellees.
Nos. 78-2051, 78-2080.
United States Court of Appeals, Ninth Circuit.
July 18, 1980.

1
Robert E. Maloney, Jr., John M. Berman, Dezendorf, Spears, Lubersky & Campbell, Portland, Or.  (on brief), John M. Berman, Portland, Or.  (argued), for Kesler.


2
Gerald R. Pullen, Portland, Or., for Peterson.


3
Before SNEED and NELSON, Circuit Judges, and GRAY*, District Judge.


4
After a review of the record in this case, we affirm the judgment of the district court on the grounds stated in its opinion.  Peterson v. Harville, 445 F. Supp. 16 (D. Or. 1977).



*
 Honorable William P. Gray, United States District Judge for the Central District of California, sitting by designation